As filed with the Securities and Exchange Commission on April 29, 2015 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NOVABAY PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware 68-0454536 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 5980 Horton Street, Suite 550 Emeryville, CA (510) 899-8800 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Ramin (“Ron”) Najafi, Ph.D. Chief Executive Officer NovaBay Pharmaceuticals, Inc. 5980 Horton Street, Suite 550 Emeryville, CA (510) 899-8800 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to : Justin M. Hall, Esq Associate General Counsel NovaBay Pharmaceuticals, Inc. 5980 Horton Street, Suite 550 Emeryville, CA (510) 899-8800 Brett D. White, Esq.
